Order entered December 23, 2022




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                              No. 05-22-01212-CR

                  DARWOOD LYNN KELLETT, Appellant

                                       V.

                         STATE OF TEXAS, Appellee

               On Appeal from the 59th Judicial District Court
                          Grayson County, Texas
                      Trial Court Cause No. 073218

                                    ORDER

      The Grayson County District Clerk’s request for an extension of time to file

the clerk’s record is GRANTED and the time to file the clerk’s record is extended

to January 26, 2023.


                                            /s/   LANA MYERS
                                                  JUSTICE